Title: From George Washington to Colonel Joseph Trumbull, 28 May 1777
From: Washington, George
To: Trumbull, Joseph



Sir
Morristown May 28th 1777.

Though your remaining at philadelphia longer, to compleat the Business, you are upon, may be a desireable circumstance, Yet, it is of infinitely more importance, that you should repair to Camp without a Moments delay. All our Troops in Jersey are nearly collected at a point. Every day, we are to hope, will bring in further Reinforcements. At this time, we are greatly distressed for provision, nor do I find, that your Deputies have any on hand or a prospect of getting more. From the best Opinion, I am able to form from inquiry on this Subject, you must immediately join the Army & procure Supplies for It, or It must disperse. This is an Object superior to all Others, & you will inform Congress of the necessity of your Instant departure. I am Sir Yr Most Obedt Servt

Go: Washington

